Appeal from a judgment of the County Court of Washington County (Hemmett, J.), rendered February 9, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced, in accordance with the plea agreement, to a prison term of 1½ to 3 years. Inasmuch as defendant did not move to withdraw his plea or vacate the judgment of conviction, he has failed to preserve for our review his challenge to the voluntariness of the plea (see, People v Lesame, 239 AD2d 801, lv denied 90 NY2d 941). Notwithstanding defendant’s contention to the con*652trary, we are unpersuaded that this is one of those rare cases which “clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (People v Lopez, 71 NY2d 662, 666). Contrary to defendant’s contention, there is no requirement that a defendant personally recite the facts underlying the crime to which he or she pleaded guilty (see, People v Crossin, 242 AD2d 791; People v Kinch, 237 AD2d 830, lv denied 90 NY2d 860). Defendant’s affirmative responses to County Court’s inquiries and acknowledgement that he was entering the plea of his own free will and that he understood the consequences thereof, establish that he entered a knowing, voluntary and intelligent guilty plea.
Cardona, P. J., Mikoll, White, Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed.